845 F.2d 325
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ELECTROEXPORTIMPORT, Defendant-Appellant,v.AMERNATIONAL INDUSTRIES, INC., Plaintiff-Appellee.
No. 88-1088.
United States Court of Appeals, Sixth Circuit.
April 22, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
The defendant in this antitrust action appeals the district court's order dated December 23, 1987, which granted in part and denied in part the defendant's cross-motion for dismissal.  Three of the seven counts in the amended complaint were dismissed as involving disputes of a sort that the parties had contractually bound themselves to submit to arbitration.  The plaintiff has moved to dismiss the appeal on the ground that the order appealed from is not final for purposes of 28 U.S.C. Sec. 1291.  The defendant opposes that motion.


2
This Circuit has previously held that such orders are appealable if, under the Enelow-Ettelson doctrine, the predominant nature of the underlying claims is legal.   Liskey v. Oppenheimer & Co., 717 F.2d 314 (6th Cir.1983);  Mansbach v. Prescott, Ball & Turben, 598 F.2d 1017 (6th Cir.1979);  Dorton v. Collins & Aikman Corp., 453 F.2d 1161 (6th Cir.1972);  see Enelow v. New York Life Ins. Co., 293 U.S. 379 (1935);  Shanferoke Co. v. Westchester Co., 293 U.S. 449 (1935);  Ettelson v. Metropolitan Life Ins. Co., 317 U.S. 188 (1942).


3
In the recent case of Gulfstream Aerospace Corp. v. Mayacamas Corp., No. 86-1329, 56 U.S.L.W. 4243 (U.S. March 22, 1988), however, the United States Supreme Court has repudiated the Enelow-Ettelson doctrine, rendering an interlocutory order such as this no longer appealable.


4
It is ORDERED that the motion to dismiss this appeal be granted.